TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00663-CR


Derrick Ramon Ford, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF CALDWELL COUNTY, 421ST JUDICIAL DISTRICT

NO. 2004-223, HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's third motion for extension of time to file brief is granted.  Appellant's
counsel, Vivian R. King, is ordered to tender a brief in this cause no later than March 6, 2008.  No
further extension of time will be granted.
It is ordered January 17, 2008.


Before Chief Justice Law, Justices Pemberton and Waldrop
Do Not Publish